      6:08-tp-00009-JHP Document 2 Filed in ED/OK on 08/10/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             TRAINING DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


UNITED STATES OF AMERICA,                     §      CRIMINAL NO.: _______________
                  Plaintiff,                  §
                                              §      INDICTMENT
V.                                            §
                                              §      [Violations:                               ]
Party Name ,                                  §
                                              §
                         Defendant            §
                                              §

THE GRAND JURY CHARGES:

                                   COUNT INFORMATION
                                      [xx USC § xxxx]

       That on or about date, in the Training District of Texas, the defendant,

                                 DEFENDANT INFORMATION

did willfully and knowingly ... , in violation of Title xx, United States Code, Section xxxx.


                                              A TRUE BILL.


                                              __________________________________
                                              SPECIAL ASSISTANT U.S. ATTORNEY
